        Case 1:20-cv-03078-EGS Document 13-1 Filed 12/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                            )
NATIONAL TREASURY EMPLOYEES )
UNION,                                      )
                                            )
                      Plaintiff,            )
                                            )
v.                                          ) Case No. 1:20-cv-03078-EGS
                                            )
DONALD J. TRUMP, in his official            )
Capacity as President of the United States, )
and MICHAEL J. RIGAS, in his official       )
capacity as Acting OPM Director,            )
                                            )
                      Defendants.           )
____________________________________)


             [PROPOSED] ORDER RE JOINT MOTION TO EXTEND TIME

        The Parties’ Joint Motion to Extend Time is GRANTED.

        IT IS ORDERED that Defendants shall respond to Plaintiff’s Complaint on or before

January 15, 2021.

        IT IS FURTHER ORDERED that Plaintiff’s opposition to any responsive motion be filed

on or before February 19, 2021, and that Defendants’ reply, if any, be filed on or before March 5,

2021.

        SO ORDERED this __ day of December, 2020.



                                                                   ________________________
                                                                         Judge Sullivan
